CBSR,3:AOcd 57- PRL Rscuingnt 247FeIRS/| 9/2 age 1 of 9

“

Case Name: MghMhor il, Conil eral:

Case Nombecl 320-cvu- coaté4-seu

  
   
 

Mexander MgA chhoc 7 Be Ces pending \

be Ae Ordec acrantta Daryl Cac
and +he c hy al New Van ents Melon

fora more deft cite = Sthotement. a

District, Todge Stephan RB. Underhhtt,
QAoqcreed wiht, Cec red OCCT cer —
oF the Neu Haren Paltce Depart rnctt, /
WA ay ‘aan Ceno) ehery 4 s 4 NCOM Ocehensive.
Nexander MEArMnuc, Sexual Assault |
On a} ast rn Cech fed New Haven _
Pie Officer is incoemprcelhensive.
Mexander MENA Cc, anerded Co mplatat.
Sexual hesault \edy transptced is tne Year
of (887. TE was 5 Years, O\Ad. a
Cechfted New Heaven Paltce OC Teer,
Dacyl Caca'\ j A CONC CA Veo Man St.
BL New auen tuhere LT wag
Staadtaa aon. he Corner of a
Teumaa St aad Washtaston Se. :
trying to Rada Fretend'S Wouse.
C Seg:20- cv rd SRU, B PRONE 24 oF ipa gs(ie/2d Page 2 of 9

| New vater ME Mshnoc Cc, ame ended Com pS,

 

__- Sexmal Assault Moatast Cans ted

New Wewern Os\tce SlCicec. Dacy\ Caras \L

 

 

Resaned rn Page One.

 

er LIAS lost stand} me On the Cocos.

{ “Te pimaa s+ eA wesbtscs
Trey Ae Chad A Tefen d? S aren, St

 

Cecl® tek News Beten en's Neose-

fxs Wed ONec CO aad Cacked_ On. We

atde mk ese C ac die Lele Side of me)

 

The acta side ot dhe Altice Nehécle _

 

oe LIAS | Asides bees et CAG

1 edza \ ked aby tive. D\Vice Nletatel le
on Ve. eight side 12 aad \oo ked Basile

 

W\ Police “Velucle Fi Bick Said,
i Excuse me, & snece. i< “Veo ea St *

 

Cec lt Ged Neu) Meanen Or\te Occ,
ext Wed LES Po\*ce Neltele Z -
ancl playstcally assaulted re.

i <ot +o Cecli Med New Hoven | On.

 

 

 

 

fat: smooth + Yourre Gotas +, Jat

Volice OflPcec “This te agains
tthe Coasthukon”
Dacy\ Cacut | Said “Fuck \we-

Constthe t3-, Jost! he rause YOuO- pra

 
   

a acd every time “See YOU,

Afou.c set aS te \ot\. : : _

_ ( Agata ue Chacity }_

_ aw sald Ac Darcy \ Carat
_} TW s Ls On i ean 2 Va Lota
Pacy Caces is Sty ae
acyl the Consht Vos (Oa, \ost
“foe ea Se yeu. aotba lotg moaodh ,
INoO' ce. Sitos oO Rat (~ An) degegtie

YOu Ce
/ — Baal ees | You're getny “ke me heb
a Teer WS tO - Diserdely Condy a
| Shorty oer my Celease ,
ee Rey! arst| Sau) me We) kta
ov lodtsame, thts rie | Teas
SAO “ mu Celeare However

7 Dacy) ; Cash, “accesked pe fC

 

   

 

 

 

 

 

NO her acrest er ou | eo. renee
NM Second Lagcest
take spe acct ey Dery!
fit sa eet ely Cordoot. a
— __ Bherd dy ehh rece YP oe S Celeas.

fC hautns been L£alse | crested
ee fey Sap yPCargel . WT paGS Are +\

_ — oakrest ds | ee Ge ye! Zed | VRC. ;
i
   

| Crse 320-ey- POR ESRU HReeupert G4, Ped esizo/21 Page 4 of 9
—N oN
—aA 2

‘Mexander Mg Artuor, Resumta a5 Cham
Page Sig Reoaded Comp! leactat
On OY Cepkt Cie New Hager Qs) toe
Beltce -, D|exsa Mas conduct,
A atast QR “Chi \d aof& Go A”
M - oF God who was only
hae OA at \Sy.

Cock; 2hed Wes Weaver Prs\ice. OLLI Ces
Dacy! Cacas \, Lpaccests d Root,

Chi Nek Ie tines
onder \ se asa = Be _
he ere) parssiias ‘hot,

Int\d lof Go.

i esa § ert“ la ltd wh God”
i My \cdhor
On ray Thirk (3) Mecesk -
When leet tod New Wavien Police
oftcec, Dacy! Cac f\ Saw me
olter my AWted” RN ease.
FS basen ty 2 after wu S easad Aw Case,
of loeing acces bd loy Dary| Les,
[" ares Wa mye ert

Ida) kt, ye WePey eS Nuenue,
Lad inde

x a wit ere it t 4
Sac Cat ) 1g
Bae VeRecle \e 3 Ke an Gongen
Hae Vo Chcayed bimsele

  

 

 

 

 
ase a Soiowrondes GRY-Pecyrer es Filed. o5/1p/21 Page 5 of 9

   

TT, Abexeader ME brio | Wa) ws}

DN Sectas ao Walktas Tauacds

ee Howard. Nenve. ui ness

= —_Dacy)\ Cacst\ @ oot of Lis
Po\ice \\ ble} one S G Sec

he Poctrayed Ee? vs

ee Hen Rly —_ ca\ ply A Khaled me, —
_ papelted Wek Cs Ark my Suh

| sot me Ww the ek ib eu

- ere tas cee v |

- — bess oy tin agente 5

ee ary y+ soght _

= — ew S3¢ is accested Lo 0 Qgsto)

a dons +\ Tine ( acst\ ese a

ee Cron sh eek VP AS oa)

ee N pope: Street poy

= Houac Menve” Vel

_ “Nery Cornel, it sy logSre |

woud have oo rsced Vine. SYreek.

— Gas t\ drove me Vo Xn

7 —e esser ve ACeg aad Ahece,

Sex. Mae Bethe

— colt | WSS Partner Wetched —

 

 

 

 

 
     

ase 3:20-S% 0096<5R Document 24 (EiledO5é1e2
L pe ff ve

—_ 4 lexandey ME Aro, Resumel Cam
Page S, Amended Camplaint —
a on Cec tOhed Neu Hauer Police _
- Oofticec Racy! Cac

_ as Sexeal Assan 2P. a oa Meee,

   

: Page 6 of 9

tohes “LD Ey. Setar
- Once eh, es ser Ce
_ Dac cy Ey Tre Ow Us
Bo)ibe Yeh ft = “he = Mme taste
i tabaci eaASe = he ook o! a
poe oy Chait S Cy fparto QA et"
ee Caco took OLE pe ‘Pacts
an east lh Spe ne of "as hnsads,
the Sah 2 bothcleeks a
o

ee po Said I'S feeetrcrs

aye .
—— | Belk a Vice. ote Gissled

eee ssle. Usefe CK

 

SSS ‘leak: cassah el. “ :
Then ‘Dal Arcs. 1 jasectes | Ws,

. taguces “insidd v1 asshale.
asks \ Cats AN J couple. of |
— We ons peng tes cat “Ths be es
ces bistdhe mi assho\ cating tl teois¥ Cn J _

ee ths iS Ctasd iastde asslaale= : io
My Seal V Ged ree “, Dacy Cargt |.

 

 

 
| Case 3:20-cveQOSB > SRE PPopaceny es [ ied of OR 1B2L_ Page 7 of 9
OT

Meorenkecr MEA dor Resumed frm

| SUS &, hegaden Conol lato,

 

Sox O «\ \Ssaul-

{,

 

Q Cert Ged Nea Asien wb ltce_
SBE Dacy\ Cacer

Dace _Dacy| “Cars!
— _ Nexual My iScoad, Sia repelled,

Ke Qanc me q “EC Se’

ble “Tots he ete Assaalt= _

 

 

re4s Qacin chk Me, bout On ly —

be os Wound _ ben he

 

extted this elstcle , a aS

Oar
Bian. Sas 93 her Pe orch, t WA. the _

 

Bane Wict ot where. Abe
Seki rs | Kea trlocearra AL a

 

Dh ae OES Vacy\ Car =
te! ctoped AL a AY Patckel t { cui |

 

 

pad Hace al, Hh O LOC _ Oteces

 

 
 

IDacy| Carst |. “Saye Now youre

 

 

eta s At ces > Thee he \atncd Cotter)

 

 

 

WAne alia t* You! CE gctaay pccetied

 

  

OY. ‘ro yak cS Nhe , Daryl Cars

| AT sonn4 arres yoo”
Saale Soaa4 \e YOu COO” |

FO
    

aBg67- voce bo 5 bat Page

Meranbec Me Acer 7 SESORE, Cae

C. ( A nen: i Si J
ee er \ Cars be Ea pls a
eu Have. Pltee ‘oll Reec,
tohe ksda ced NE —
and Sexo Kt ‘Assauttes Me ss

ok aA dessec ed OfFQ

ul
— Dery —Cacst| palgh_Ns INYoren mn Youre
Set vias 9 rcested” They ‘SRA,
To rm > ASIANS _ acces youl! ss 5
S ATA So0.05) vies YoU Cin!”
“TO Sam ALIA You, Free
+o ney we Co L(, ou,
UIe A FOO A Suck. YSvs V0!

 

 

Te ageced qad Sick © You. Aer __, —

Sd = tiene Se ee bl \% acs oN

 

 

er a acs
Ake A Sat US's ae oy tort Uns si
_ Bisefdec| $8 non de

 

Dary\ Care Sexvu \ Asse hed a

_ On mm) “Hered Agees Charsed _

—usk th 5 \t+berias end Orsonerdy
Mtscendoct TY never sath |

a Dacyl Caret\_ agata.l gvess he was Shand
tT 9d0S5 he Was Ashaned
Case SWAIENSRT BS urbBne Bi 19/21 Page 9 of 9

Actrndes ME Mcthoc, Vesone wes

__A INEM <A ‘Cemplate

agin a Cer EG ed even _
Os (4 ice OCRicec,* LS Os\tce. eK —

Miscondoct, OLE cer! Dacy | I Cacstl.

Tt, \exande MP hc tu c, ~, Conmduce

st Aas \ RG \ en -a)\.
et \hy Foca Nssew Ae

CA A atte = ae Sexua a
- pitas sere _& ata (NE when
LIQ leaFsS O}\ plat
4c kK ADO PAN. Nae aAded “Can Vata
se nor dy GV +o Compnelerd.
My Amended Can lates
a henstble - a\l | factual
=) Stcis) ee oo cuwdar ? Precise |
er Te Gad | ol Sf
O
Say

-E~* slataty < = P. bet in
Sf Ne 5 Neo Ror
= lice eet eS et
- ce a Lifeterm been aS

a Hees ane Alt © CFOS _
—  eNera r\_ QW
oth. reladsct Seo fy
_ Jor Crut\ 7Adhe\i

_ DEG (\ att
\S Nece 5 ry Was + | J lose

 

 
